DETAILED ACTION
This Office Action is in response to Application filed February 10, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper surface” of the radial projection region recited on line 11 of claim 1 must be shown or the feature canceled from the claim, because (a) Applicants refer to the element 104 shown in Figs. 3 and 4 of current application as a radial projection region, (b) in addition, Applicants originally disclosed in paragraph [0020] of current application that “A second pair of opposed parallel sides 122 of the rectangular or square cross-section are extensions of the light outlet surface 110 and base surface 116”, and (c) therefore, while Applicants’ originally disclosed radial projection region 104 has a lower surface and a second reflective surface, it does not have the claimed upper surface.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 25 is objected to because of the following informalities: “guide” should be inserted between “light” and “propagates” on line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “an upper surface” of “said radial projection region” recited on line 11 refers to, because (a) Applicants refer to the element 104 shown in Figs. 3 and 4 of current application as a radial projection region, (b) in addition, Applicants originally disclosed in paragraph [0020] of current application that “A second pair of opposed parallel sides 122 of the rectangular or square cross-section are extensions of the light outlet surface 110 and base surface 116”, (c) therefore, while Applicants’ originally disclosed radial projection region 104 has a lower surface and a second reflective surface, it does not exactly have the claimed upper surface, and (d) in this case, it is not clear what “an upper surface” of “said radial projection region” refers to, and it is not clear whether the claimed “radial projection region” is different from the radial projection region originally disclosed by Applicants; if so, it is not clear what can constitute the claimed radial projection region.  Claims 2-9 depend on claim 1, and therefore, claims 2-9 are also indefinite.
(2) Regarding claim 7, it is not clear what Applicants claim in claim 7, because (a) while the preamble recites an “optic system”, the claim body recites “a light source” and “a light sensor”, (b) therefore, there is a discrepancy between the preamble and the claim body, and in this case, it is not clear whether the claim body is directed to an intended use of the claimed “optic system”, and does not have to be given a patentable weight, and (c) for example, it appears that claim 7 is akin to one person claiming a Bragg reflector in the preamble and then claiming a structure of a light emitting device and its driver circuit in the claim body, which does not exactly constitute the Bragg reflector.
(3) Regarding claim 9, it is not clear what Applicants claim in claim 9, because (a) while the preamble recites an “optic system”, the claim body recites “a light source”, (b) therefore, there is a discrepancy between the preamble and the claim body, and in this case, it is not clear whether the claim body is directed to an intended use of the claimed “optic system”, and thus does not have to be given a patentable weight, and (c) for example, it appears that claim 9 is akin to one person claiming a Bragg reflector in the preamble and then claiming a structure of a light emitting device in the claim body, which is not exactly a part of the Bragg reflector.
(4) Regarding claim 10, it is not clear how “a first reflective surface” can be “configured to internally reflect the received beam of light” as recited on lines 8-9 when the beam of light was received by the collimating lens as recited on lines 6-7, because (a) the beam of light 150 that is received by the collimating lens 132 is a divergent light, which is also recited in claim 13, while the beam of light 154 that reaches the first reflective surface 114 is different from the divergent light 150, and (b) therefore, technically the first reflective surface 114 cannot internally reflect the received beam of light 150 per se.  Claims 11-23 depend on claim 10, and therefore, claims 11-23 are also indefinite.
(5) Regarding claim 11, it is not clear what “the received beam of light from the collimating lens” recited on lines 2-3 refers to for the same reasons stated above.  Claims 12 and 13 depend on claim 11, and therefore, claims 12 and 13 are also indefinite.
(6) Regarding claim 14, it is not clear what “the received beam of light” recited on line 1 refers to for the same reasons stated above
(7) Further regarding claim 14, it is not clear how “the received beam of light propagates through the prismatic light guide in a direction parallel to said radial direction” as recited on lines 1-2 of claim 14 when the “radial projection region” extends “in a radial direction away from the annular body region (emphasis added)” as recited on lines 5-6 of claim 10, because the received beam of light should propagate in a direction opposite to the radial direction rather than “in a direction parallel to said radial direction”.  Claim 15 depends on claim 14, and therefore, claim 15 is also indefinite.
(8) Regarding claim 21, it is not clear what Applicants claim in claim 21, because (a) while the preamble recites an “optic system”, the claim body recites “a light source” and “a light sensor”, (b) therefore, there is a discrepancy between the preamble and the claim body, and in this case, it is not clear whether the claim body is directed to an intended use of the claimed “optic system”, and does not need to be given a patentable weight, and (c) for example, it appears that claim 21 is akin to one person claiming a Bragg reflector in the preamble and then claiming a structure of a light emitting device and its driver circuit in the claim body, which is not exactly a part of the Bragg reflector.
(9) Regarding claim 23, it is not clear what Applicants claim in claim 23, because (a) while the preamble recites an “optic system”, the claim body recites “a light source”, (b) therefore, there is a discrepancy between the preamble and the claim body, and in this case, it is not clear whether the claim body is directed to an intended use of the claimed “optic system”, and thus does not have to be given a patentable weight, and (c) for example, it appears that claim 23 is akin to one person claiming a Bragg reflector in the preamble and then claiming a structure of a light emitting device in the claim body, which does not exactly constitute the Bragg reflector.
(10) Regarding claim 25, it is not clear what “a direction parallel to the ring-shaped light output surface” recited on line 2 refers to, because (a) a direction of a line cannot be parallel or not parallel to a surface since, while a line may have a certain single direction, a surface includes an infinite number of line directions, and (b) a representative direction of a surface is a surface normal direction, which does not appear to what Applicants meant by “a direction parallel to the ring-shaped light output surface”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 25, 29 and 33 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Wang (US 9,810,403)
Regarding claims 24, 25, 29 and 33, Wang discloses an optic system (Figs. 5 and 6), comprising a prismatic light guide (100 including prisms 112 and 132) comprising: an annular body region surrounding a central opening (204), because (a) Merriam-Webster dictionary defines an “opening” as “something that is open”, and (b) Applicants do not specifically claim that the central opening completely penetrates the annular body region, the annular body region including a first reflective surface (surface of single prism 112) defining the central opening, because (a) Applicants do not specifically claim how reflective the first reflective surface should be, what it looks like, and what it is formed of, and (b) the curved surface of the single prism 112 would be reflective to a certain light to a certain degree, and further including a ring-shaped light output surface (top surface of doughnut lens 200) surrounding the central opening in a plan view; wherein said first reflective surface is inherently configured to reflect light propagating within the prismatic light guide towards said ring-shaped light output surface, which is directed to an intended use of the first reflective surface especially when Applicants do not specifically claim what kind of light is incident where, and to what degree the first reflective surface reflects the light; and wherein said prismatic light guide (100 including prisms 112 and 132) includes a light input surface (any surface into which light emitted from SSL elements 20 is incident) configured to receive a beam of light (claim 24), wherein said light propagating within the prismatic light (100 including prisms 112 and 132) inherently propagates in a direction parallel to the ring-shaped light output surface towards the first reflective surface, because (a) this limitation is indefinite as discussed above, and (b) some light would satisfy this limitation (claim 25), and said prismatic light guide (100 including prisms 112 and 132) further comprises a radial projection region (edge region outside of prisms 132) extending in a radial direction away from the annular body region, because Applicants do not specifically claim what “a radial projection region” refers to, and what it looks like (claim 29), further comprising a light pipe (204) having a bore, wherein the light pipe is mounted within the central opening of the annular body region (110 including prisms 112 and 132), because Applicants do not specifically claim what a light pipe is, what it looks like, what it does and where the light pipe leads to (claim 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,810,403)  The teachings of Wang are discussed above.
Regarding claims 26 and 27, Wang differs from the claimed invention by not showing that the ring-shaped light output surface includes a plurality of microlenses (claim 26), wherein each microlens has a convex shape (claim 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the optic system disclosed by Wang can further include a plurality of microlenses, wherein each microlens has a convex shape, on the ring-shaped light output surface, because a convex shape microlenses have been commonly employed in an optic system to increase light extraction efficiency and also to improve collimation of light to render the light one directional.
Regarding claim 28, Wang differs from the claimed invention by not showing that the first reflective surface has a mirror coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first reflective surface can have a mirror coating, because a mirror coating has been commonly employed in an optic system to improve light reflectivity, which would in turn improve light emission intensity through the optic system.

Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 10,437,099)
Beeson et al. (US 5,396,350)
Sekiguchi et al. (US 10,365,489)
Takagi et al. (US 8,780,447)
Valera et al. (US 9,946,069)
Vasylyev (US 9,256,007)
Schmidtlin (US 10,416,454)
Miyashita et a. (US 8,220,975)
Aslanov et al. (US 9,857,034)
Shiratsuchi et al. (US 7,648,256)
Yuan et al. (US 9,389,367)
Ford et al. (US 9,274,266)
Ford et al. (US 2010/0032005)
Hukkanen (US 9,829,689)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 25, 2022